Case 2:20-cv-00037-JPH-MJD Document 18 Filed 09/18/20 Page 1 of 2 PageID #: 67




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

DAVID W LINDER,                             )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 2:20-cv-00037-JPH-MJD
                                            )
DEA ADMINISTRATOR,                          )
                                            )
                         Defendant.         )

        ORDER DENYING MOTION FOR RELIEF FROM JUDGMENT

      Mr. Linder has a filed a motion to correct error, dkt. 17, which the Court

construes as a motion for relief from judgment under Federal Rule of Civil

Procedure 60(b), see dkt. 16. Mr. Linder argues for the first time that he is

bringing a First Amendment pre-enforcement challenge related to the religious

use of controlled substances. Dkt. 17 at 1. Previously, he argued only that the

DEA violated the law in its scheduling of controlled substances. Dkt. 1; dkt. 3;

dkt. 14; see dkt. 8; dkt. 15. A motion for relief from judgment "may not be

used to propound new legal theories that could have been raised prior to entry

of judgment." Parvati Corp. v. City of Oak Forest, Ill., 630 F.3d 512, 516 (7th

Cir. 2010). Mr. Linder's motion is therefore DENIED. Dkt. [17]. This case

shall remain closed on the docket.

SO ORDERED.

Date: 9/18/2020




                                        1
Case 2:20-cv-00037-JPH-MJD Document 18 Filed 09/18/20 Page 2 of 2 PageID #: 68




Distribution:

DAVID W LINDER
25913-048
TERRE HAUTE - FCI
TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808




                                      2
